DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-22.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 contains the trademark/trade name cycloset.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe bromocriptine and, accordingly, the identification/description is indefinite.

	 Claim 11 recites wherein the binder is a cross-linking agent. The claim is indefinite since it is not clear how a binder is a cross-linking agent. A cross-linking agent facilitates cross-linking. Paragraph [0054] of the specification discloses wherein a binder is crosslinked by an enzyme. Thus, since a binder is crosslinked by an enzyme, a binder is not a cross-linking agent. Instead an enzyme is a cross-linking agent. It is not clear if Applicant intended to recite wherein the binder is crosslinked. 

s 12 and 22 recites the limitation "the binder" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12 and 22 recite a biocompatible polymer concentration in w/v and a binder concentration in wt%. The claims are indefinite since it is unclear how the polymer and binder may have different units of concentration when they are in a composition together.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10, 13-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (WO 2017/075530, May 4, 2017) in view of Izadyar et al. (US 2017/0136152, May 18, 2017) and Bujas-Bobanovic (US 2019/0031774, Jan. 31, 2019). 
Kay et al. disclose compositions that stimulate the generation or regeneration of bone tissue in a subject (abstract). The compositions comprise an osteoinductive factor (page 2). The compositions may further comprise a multivalent metal salt. Multivalent metal salts include calcium phosphates, e.g., tetracalcium phosphate (i.e. inorganic salt). The amount of each multivalent metal salt may vary, e.g., between about 10% to about 90% (w/w) of the total composition (page 12). In some embodiments, the compositions may further comprise an additive. An additive may be used to impart additional functionality to the compositions of the disclosure, such as improving or affecting the handling, texture, durability, strength, osteoinductive factor release, or resorption rate of the material, or to provide additional cosmetic or medical properties. Exemplary additives include polymers and medications (page 13). Suitable polymers include hyaluronic acid (i.e. polysaccharide), gelatin (i.e. protein), and mixtures thereof. In some embodiments, the compositions comprise a plurality of said additives. Certain additives may be provided as powders or granules or solutes or any combination thereof. These powders may exhibit a mean particle size of about 0.001 to about 0.250 mm (pages 14-15). The compositions may be mixed with an aqueous solution (page 25). 
Kay et al. differ from the instant claims insofar as not disclosing wherein the compositions comprise a hypoglycemic drug.

Bujas-Bobanovic discloses wherein anti-diabetic drugs include biguanides (e.g. metformin), sulfonylureas (e.g. glipizide), meglitinides (e.g. repaglinide), thiazolidinediones (e.g. rosiglitazone), alpha-glucosidase (e.g. acarbose), DPP-4 inhibitors (e.g. sitagliptin), SGLT-2 inhibitors (e.g., dapagliflozin), and bromocriptine (¶ [0139]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kay et al. disclose wherein the composition may comprise medication. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated anti-diabetic drugs into the composition of Kay et al. since anti-diabetic drugs are known and effective medications for compositions used to treat bone tissue regeneration as taught by Izadyar et al. It would have been obvious to one of ordinary skill in the art to have incorporated metformin, glipizide, repaglinide, rosiglitazone, acarbose, sitagliptin, dapagliflozin, or bromocriptine into the composition of Kay et al. since these are known and effective ant-diabetic drugs as taught by Bujas-Bobanovic. 
In regards to instant claims 17 and 19, Kay et al. disclose wherein the additive may be a polymer and wherein the additive may be in the form of a powder with a particle size of about 0.001 to about 0.250 mm. 


11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (WO 2017/075530, May 4, 2017) in view of Izadyar et al. (US 2017/0136152, May 18, 2017), Bujas-Bobanovic (US 2019/0031774, Jan. 31, 2019), and further in view of Williams et al. (US 2002/0141967, Oct. 3, 2002) and Han (US 2017/0182080, Jun. 29, 2017).
	The teachings of Kay et al., Izadyar et al., and Bujas-Bobanovic are discussed above. Kay et al., Izadyar et al., and Bujas-Bobanovic do not disclose wherein the compositions comprise a cross-linking agent binder. 
	However, Williams et al. disclose wherein altering composition, molecular weight, and using crosslinking can be used to control the rate of bioabsorption (¶ [0035]).
	Han discloses functional scaffolds for tissue repair and regeneration (¶ [0002]). Any known biomaterial can be used including synthetic polymers and copolymers, natural polymers, or combinations thereof, either degradable or non-degradable, crosslinked or non-crosslinked, but not limited to these (¶ [0101]). 
Kay et al. disclose wherein an additive may be incorporated to improve or affect resorption rate of the material and wherein the additive may be a polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a crosslinked polymer (i.e. cross-linking binder) and a non-crosslinked polymer into the composition of Kay et al. motivated by the desire to obtain a desirable resorption rate since altering composition and using crosslinking are known and effective methods to control the rate of resorption as taught by Williams et al. One of ordinary skill in the art would have had a reasonable expectation of success since Kay . 

3.	Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (WO 2017/075530, May 4, 2017) in view of Izadyar et al. (US 2017/0136152, May 18, 2017), Bujas-Bobanovic (US 2019/0031774, Jan. 31, 2019), Williams et al. (US 2002/0141967, Oct. 3, 2002), Han (US 2017/0182080, Jun. 29, 2017), and further in view of Arinzeh et al. (US 2016/0000974, Jan. 7, 2016). 
	The teachings of Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., and Han are discussed above. Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., and Han do not disclose the amount of cross-linking binder and biocompatible polymer.
	However, Arinzeh et al. disclose a biocompatible, biodegradable, matrices for bone regeneration (¶ [0068]). The composite matrices can be prepared with a single polymer or blended polymers. The matrices have a final total concentration of polymer ranging from 5-30 wt. % (¶ [0069]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 5-30 wt. % polymer into the composition of Kay et al. since this is a known and effective amount of polymer used in compositions for treating bone regeneration as taught by Arinzeh et al. As such, it would have been obvious to one of ordinary skill in the art to have incorporated a crosslinked polymer (i.e. cross-linking binder) and a non-crosslinked polymer within such range. 
	In regards to instant claims 12 and 22 reciting wherein the hypoglycemic drug has a drug concentration of 1 nM – 1M, Izadyar et al. disclose wherein the quantity to 
	In regards to instant claims 12 and 22 reciting w/v, Kay et al. disclose wherein the compositions are mixed in an aqueous solution, thus w/w is equivalent to the claimed w/v. 

3.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (WO 2017/075530, May 4, 2017) in view of Izadyar et al. (US 2017/0136152, May 18, 2017), Bujas-Bobanovic (US 2019/0031774, Jan. 31, 2019), Williams et al. (US 2002/0141967, Oct. 3, 2002), Han (US 2017/0182080, Jun. 29, 2017), and further in view of Preiss-Bloom et al. (US 2012/0270810, Oct. 25, 2012). 
	The teachings of Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., and Han are discussed above. Kay et al., Izadyar et al., Bujas-Bobanovic, Williams et al., and Han do not disclose wherein the crosslinked polymer is crosslinked by an enzyme. 
	However, Preiss-Bloom et al. disclose wherein oxidative enzymes such as tyrosinase crosslink polymers by quinone formation (¶ [0049]).
prima facie obvious to one of ordinary skill in the art to have crosslinked the polymers of Kay et al. using tyrosinase since, as discussed above, it would have been obvious to have a crosslinked polymer and this is a known and effective method to crosslink a polymer as taught by Preiss-Bloom et al. 

Conclusion
Claims 1-22 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TRACY LIU/           Primary Examiner, Art Unit 1612